                       Case 20-10343-LSS       Doc 104      Filed 02/24/20   Page 1 of 4




                                  UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF DELAWARE

        In re:                                                  Chapter 11

        BOY SCOUTS OF AMERICA AND DELWARE                       Case No. 20-10343 LSS
        BSA, LLC,1
                                                                (Joint Administration Requested)
                       Debtors.


                                        NOTICE OF APPEARANCE

                       PLEASE TAKE NOTICE that Foley & Lardner LLP hereby appears as counsel

        for Boy Scouts of America San Diego – Imperial Council (“San Diego”), a creditor of the above-

        captioned debtors and/or party-in-interest of the above-captioned cases. Pursuant to Rules 2002,

        9007 and 9010 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and

        sections 102(1), 342 and 1109(b) of title 11 of the United States Code (the “Bankruptcy Code”),

        San Diego requests that copies of all notices and pleadings given or required to be given in the

        above-captioned chapter 11 cases, be given to and served upon:

                       Richard J. Bernard
                       FOLEY & LARDNER LLP
                       90 Park Ave.
                       New York, NY 10016
                       Telephone: (212) 682-7474
                       Facsimile: (212) 687-2329
                       Email: rbernard@foley.com

                       and

                       Victor Vilaplana
                       FOLEY & LARDNER LLP
                       3579 Valley Centre Drive, Ste. 300


                   1
                  The Debtors on these chapter 11 cases, together with the last four digits of each
        Debtor’s federal tax identification number, are as follows: Boy Scouts of America (6300) and
        Delaware BSA, LLC (4311). The Debtors’ mailing address is 1325 West Walnut Hill Lane,
        Irving, Texas 75038.


                                                       1
4843-0306-8853.1
                      Case 20-10343-LSS         Doc 104     Filed 02/24/20     Page 2 of 4




                       San Diego, CA 92130
                       Telephone: (858) 847-6759
                       Facsimile: (858) 792-6773
                       Email: vavilaplana@foley.com

                       PLEASE TAKE FURTHER NOTICE that, pursuant to Bankruptcy Rules 2002

        and 9010(b) and Bankruptcy Code section 1109(b), the foregoing request includes not only the

        notices, papers, pleadings, and orders referred to in the Bankruptcy Rules specified above, but

        also includes, without limitation, any and all notices, papers, applications, motions, petitions,

        pleadings, requests, complaints or demands, whether formal or informal, whether written or oral,

        and whether transmitted or conveyed by mail, hand delivery, telephone, facsimile, electronic

        mail, or otherwise, which affects or seeks to affect the above-captioned debtor, their property or

        the administration of their chapter 11 cases.

                       PLEASE TAKE FURTHER NOTICE that this Notice of Appearance shall not

        be deemed to be construed to be (i) a waiver of the right of San Diego (a) to have final orders

        entered only after de novo review by a United States District Court, (b) to trial by jury in any

        proceedings so triable in these cases or any case, controversy, or proceeding related to these

        cases, (c) to have the United States District Court withdraw the reference in any matter subject to

        mandatory or discretionary withdrawal, or (d) to object to the jurisdiction or venue of the Court

        or venue of these cases, or (ii) a waiver of any other rights, remedies, claims, actions, defenses,

        setoffs, or recoupments, as appropriate, to which San Diego is or may be entitled in law or

        equity, all of which rights, claims, actions, defenses, setoffs, and recoupments San Diego

        expressly reserves.

                       PLEASE TAKE FURTHER NOTICE that the undersigned hereby demands

        that the names and addresses set forth herein be added to the mailing matrix in these cases.




                                                        2
4843-0306-8853.1
                    Case 20-10343-LSS   Doc 104   Filed 02/24/20    Page 3 of 4




        Dated: February 24, 2020           FOLEY & LARDNER LLP
               New York, New York
                                           /s/ Richard J. Bernard
                                           Richard J. Bernard
                                           FOLEY & LARDNER LLP
                                           90 Park Avenue
                                           New York, NY 10016
                                           Telephone: (212) 682-7474
                                           Facsimile: (212) 687-2329
                                           Email: rbernard@foley.com

                                           Victor Vilaplana
                                           FOLEY & LARDNER LLP
                                           3579 Valley Centre Drive, Ste. 300
                                           San Diego, CA 92130
                                           Telephone: (858) 847-6759
                                           Facsimile: (858) 792-6773
                                           Email: vavilaplana@foley.com

                                           Attorneys for Boy Scouts of America San Diego – Imperial
                                           Council




                                              3
4843-0306-8853.1
                      Case 20-10343-LSS        Doc 104     Filed 02/24/20    Page 4 of 4




                                        CERTIFICATE OF SERVICE

                      I HEREBY CERTIFY that I caused a true and correct copy of the foregoing has
        been furnished by regular U.S. Mail, to the following party this 24th day of February, 2020:

        Derek C. Abbott                                   James F. Conlan
        Andrew R. Remming                                 Thomas A. Labuda
        Joseph C. Barsalona II                            Michael C. Andolina
        Eric W. Moats                                     Sidley Austin LLP
        Paige N. Topper                                   One South Dearborn Street
        Morris Nichols Arsht & Tunnel LLP                 Chicago, IL 60603
        1201 North Market Street, 16th Floor
        Wilmington, DE 19801

        Hannah Mufson McCollum                            Jessica C. K. Boelter
        Office of the United States Trustee               Sidley Austin LLP
        844 King Street, Suite 2207                       787 Seventh Avenue
        Lockbox #35                                       New York, NY 10019
        Wilmington, DE 19801




                                                      4
4843-0306-8853.1
